

July 31, 2014


3D Pioneer Systems Inc. 22 Hanover Square London UK
W1S 1JP


Attention: Alexandros Tsingos


Deltoid Holdings Limited (the "Lender") wishes to present the following letter
loan agreement (the "Letter Loan Agreement") for your acceptance regarding the
financing of 3D Pioneer Systems Inc. ("3D"). The loan outlined herein will be
available subject to the execution of this Letter Loan Agreement and
satisfaction of the terms and conditions set out herein. All figures expressed
herein are in American dollars.


We request that you acknowledge your acceptance of this Letter Loan Agreement on
the last page of this agreement and return an original to the undersigned.


BORROWER:                                        3D Pioneer Systems Inc. (the
"Borrower").


LOAN AMOUNT:                                        $100,000 (the "Loan").


MATURITY:                                        October 28, 2014 (the
"Maturity Date").



REPAYMENT: The outstanding amount of the Loan and any and all accrued interest,
charges and fees payable thereon, shall be due and payable in full on the
earlier of: (a) the Maturity Date; and (b) acceleration of the Loan upon the
occurrence of an Event of Default.



INTEREST
RATE:                                        The Borrower shall pay to the
Lender interest on the aggregate principal
amount of the Loan outstanding at the rate of five percent (5%) per annum (the
"Interest Rate"), calculated monthly in arrears and payable on the earliest of:
(i) the Maturity Date; (ii) repayment of the principal amount of the Loan
outstanding; or (iii) acceleration of the aggregate principal amount of the Loan
outstanding upon the occurrence of an Event of Default. Interest on the
aggregate principal amount of the Loan outstanding shall be payable before and
after demand and before and after default, judgment and execution from the date
thereof until payment in full of all amounts owing to the Lender hereunder have
been paid.      The Borrower shall also pay to the Lender interest on any
overdue and unpaid interest at the Interest Rate calculated monthly, payable on
demand, from the date the interest is due until paid in full to the Lender.


DISBURSEMENT
DATE:                                        The Loan will be advanced
immediately following the satisfaction or waiver of
the conditions precedent and other terms and conditions set forth herein (the
"Disbursement Date")
Page 1of 8

--------------------------------------------------------------------------------





VOLUNTARY
PREPAYMENTS:                                        Provided that the Borrower
gives irrevocable written notice to the Lender of
any prepayment hereunder at least five (5) business days prior to such
prepayment date, the Borrower shall have the right, at any time when no Event of
Default has occurred, that has not been cured within prescribed cure periods,
and is continuing, all or part of the then outstanding amounts owing under the
Loan, without any fee or penalty, to permanently reduce the amount of the Loan
outstanding.


All of such repayments shall be applied by the Lender to prepay, in reverse
order of maturity, all interest payments due and owing, and all outstanding
principal amounts owing under the Loan, in that order.


CONDITIONS PRECEDENT
TO DRAWDOWN:                                                    The Lender's
obligation to advance all or any portion of the Loan is conditional,
and subject to, the satisfaction of the following conditions precedent which
shall be for the sole benefit for the Lender, on or prior to the Disbursement
Date
(and any of which may be waived by the Lender in its sole discretion):



1. The Lender shall have received, each in form and substance satisfactory to
the Lender and its counsel, the following:

(a)    all Transaction Documents (as defined below); and
(b)    copies of the resolutions of the directors of the Borrower with respect
to the authorization, execution and delivery of the Transaction Documents to
which it is a party;

2. All security has been registered and/or is being held by the Lender, its

solicitors, or as otherwise directed by the Lender, limited to the Pledged
Shares subject to the Pledge of Shares Agreements;

3. No Event of Default hereunder has occurred and is continuing or would occur
as a result of making an advance under the Loan.



SECURITY & OTHER
DOCUMENTATION: The Borrower, as applicable, shall provide, or cause the
applicable party to provide the Lender with the following security and
documentation (collectively the "Transaction Documents") on or prior to the
Disbursement Date, in such form as is satisfactory to the Lender and its legal
counsel and such security shall be registered or otherwise handled as deemed
appropriate
by the Lender and its legal counsel:

1. Letter Loan Agreement;

2. Pledge of Shares Agreement; and

3. Promissory Note.



POSITIVE
 COVENANTS:                                                      The Borrower
shall:



1. duly and punctually pay to the Lender all amounts payable by it hereunder or
under any of the Transaction Documents as and when the same shall become due;




2. duly file, pay and discharge on a timely basis, before the same shall become
delinquent, all taxes, assessments and governmental charges or levies

Page 2of 8

--------------------------------------------------------------------------------





imposed upon it or upon any property, income or profit of it and any and all
governmental claims imposed upon it;



3. preserve and maintain the Borrower's corporate existence, organization and
status in each jurisdiction in which it carries on business or owns assets and
make all corporation and other filings and registrations necessary in connection
therewith;




4. comply, and cause the Borrower's operations and its business to comply, in
all material respects, with all applicable laws, regulations and orders,
including, without limitation, all environmental laws, regulations and orders,
and duly observe all valid requirements of any official body, including all
laws, regulations, orders and requirements which could reasonably be expected to
materially adversely affect its business (current or ongoing) generally, its
property or their respective operations or condition, financial or otherwise;




5. notify the Lender if any actions, suits, grievances or proceedings are
threatened or are taken before or by any official body or by any elected or
appointed public official or private person, which challenges the validity or
propriety of the transactions contemplated under any of the Transaction
Documents, or any of the documents, instruments and agreements executed or
delivered in connection therewith or related thereto which could be reasonably
anticipated to have a material adverse effect on it;




6. provide to the Lender all such further and additional mortgages, charges and
security interests that the Lender may reasonably require to effectively
mortgage, charge and subject to a security interest the Pledged Shares and
cooperate with the Lender to permit the Lender to forthwith register, file and
record its security interest (or notices, financing statements or other
registrations in respect thereof) in all proper offices where such registration,
filing or recording may be reasonably necessary or advantageous to perfect or
protect the security interest constituted by the Transaction Documents and
ensure that the security interests granted by it to the Lender remain legal,
valid, binding and enforceable, in accordance with its terms (subject to
applicable laws affecting the rights of creditors generally and rules of equity
of general application); and




7. advise the Lender forthwith upon becoming aware of the occurrence of an Event
of Default hereunder.





NEGATIVE
 COVENANTS:                                        So long as the Borrower is
indebted or liable to the Lender pursuant to the terms
and conditions of this Letter Loan Agreement, the Borrower shall not, without
the prior written consent of the Lender:



1. enter into any transaction (whether by way of reconstruction, reorganization,
arrangement, consolidation, amalgamation, merger, joint venture, transfer, sale,
lease, liquidation, wind-up, dissolution or otherwise) whereby any material part
of the Borrower's undertaking, property and assets would become the property of
any other person (subject to negotiated exceptions to facilitate internal
reorganizations);




2. sell, exchange, lease, assign, transfer, convey, release or otherwise dispose
of, any assets of the Borrower to any person or modify the terms of any of

Page 3of 8

--------------------------------------------------------------------------------





the leases, other than any bona fide sales, exchanges, leases, licenses,
releases, abandonments or other dispositions or modifications by the Borrower in
the ordinary course of business and for the purpose of carrying on the same;



3. do or permit anything to adversely affect the ranking or validity of the
Lender's security interests granted pursuant to the Transaction Documents;




4. permit the location of the Borrower's chief executive office to be moved to
another jurisdiction without providing the Lender with prior written notice
thereof and promptly taking other steps, if any, as the Lender may, in its
discretion, reasonably request to permit the Lender to maintain the perfection
of its security interests with respect to the change in location;




5. guarantee, endorse or otherwise become surety for or upon the obligations of
any person;




6. declare or pay any dividends on or make any other payment or distribution in
respect of any shares or other securities of the Borrower's capital, as
applicable, or declare any shareholder bonuses;




7. make any change in the Borrower's issued or authorized capital whether by way
of redemption or otherwise, or change its capital structure or ownership;




8. in respect of the Borrower, lend money to or invest money in any company or
to any person which has not granted security interests in favour of the Lender,
whether by way of loan, acquisition of shares, acquisition of debt obligations
or in any other way whatsoever, unless the advance, investment or loan is less
than $10,000;




9. in respect of the Borrower, make any investments or acquisitions in excess of
$10,000; or




10. in respect of the Borrower, permit a change of control, to the extent
Borrower has such legal ability.





REPRESENTATIONS
 & WARRANTIES:                                                    The Borrower
represents and warrants to the Lender that:



1. The Borrower was duly incorporated and is in good standing in its
jurisdiction of incorporation.




2. The Borrower has all requisite corporate power and capacity to own its
property and assets and to carry on its business as now being conducted by it.




3. The Borrower has the necessary power, capacity, right and authority to enter
into and deliver the Transaction Documents contemplated hereunder and to perform
its obligations hereunder and thereunder.




4. The Transaction Documents, when executed and delivered, shall constitute
legal, valid and binding obligations of the Borrower enforceable against them in
accordance with its terms.




5. The Borrower shall duly perform and observe, all material terms of all
documents, agreements, and instruments affecting or relating to the business and
assets of the Borrower.

Page 4of 8

--------------------------------------------------------------------------------






6. The Borrower has good, valid and marketable title to, or license to use, all
of its material properties and assets.




7. All required tax returns have been filed and all due taxes have been paid by
the Borrower.




8. There exists no Event of Default under this Letter Loan Agreement or any
other material agreement entered into by the Borrower which has occurred and is
continuing.




9. There are no shareholders' agreements or other agreements governing the
voting, holding, transfer or sale of shares of the Borrower or the management of
the affairs of the Borrower.



There are no unsatisfied judgments, actions, suits or proceedings at law or in
equity or by or before any governmental agency outstanding against or affecting
the Borrower or any of its properties, assets or business which might result,
either individually or in the aggregate, in any adverse change in the assets,
conditions, affairs or prospects of the Borrower, nor is the Borrower aware of
there being any basis for any pending or threatened actions, suits or
proceedings relating to the foregoing nor is the Borrower in violation of any
federal, provincial or other governmental statute, rule or regulation, domestic
or foreign, applicable to the Borrower. The Lender represents and warrants to
the Borrower that the amount being made available for loan does not derive or
originate from any transaction, operation and/or other activity which is a
criminal offence in terms of applicable law or would be such an offence if
carried out in the jurisdiction/s in which either party to this Letter Loan
Agreement is established and/or operates and does not constitute a money
laundering offence as defined in the Prevention of Money Laundering Act (Chapter
373, Laws of Malta).


The representations and warranties contained above shall survive the execution
and delivery of this Letter Loan Agreement and the making of any advance of the
Loan, notwithstanding any investigations or examinations which may be made by
the Lender or its counsel.


EVENTS OF

DEFAULT: It shall be a default under this Letter Loan Agreement and under any
other Transaction Document if any one or more of the following events (each an
"Event of Default") occurs and upon such occurrence, the Lender shall have the
option to declare that all of the amounts advanced hereunder, all interest and
all fees and other amounts owing hereunder shall, to the extent permitted by

applicable law, become and be immediately due and payable:



1. if the Borrower makes default in payment of principal, interest or any other
amount when due under this Letter Loan Agreement and such default remains
unremedied for a period of five (5) days;




2. failure by the Borrower to comply with any affirmative or negative covenant,
condition or term as outlined herein, or in any other Transaction Document and
such default remains unremedied for a period of five (5) days;




3. if any material representation or warranty given by the Borrower in any of
the Transaction Documents proves to be untrue and such default remains
unremedied for a period of five (5) days;

Page 5of 8

--------------------------------------------------------------------------------






4. if judgements in excess of $10,000 are declared against the Borrower which
remain undischarged, unvacated, unbonded or unstayed for more than thirty (30)
days;




5. if the Borrower is adjudged or declared bankrupt or insolvent or makes an
assignment for the benefit of creditors, or petitions or applies to any tribunal
for the appointment of a receiver, custodian or trustee, or for any substantial
part of its property, or commences any proceedings relating to it under any
reorganization, arrangement, readjustment of debt, or liquidation law or statute
of any jurisdiction whether now or hereafter in effect relating to or governing
debtors or such proceedings are commenced against it (unless, in the case of
proceedings commenced against it, such proceedings are being actively and
diligently contested by it, in good faith to the satisfaction of the Lender and
provided any such proceeding does not remain undismissed, unstayed or in effect
for a period in excess of 30 days), or by any act indicates its consent to,
approval of, or acquiescence in, any such proceeding, or for any substantial
part of its property, or suffers the appointment of any receiver, custodian or
trustee;




6. if the Borrower ceases to carry on its business, or if proceedings are
commenced for the suspension of its business;




7. if proceedings are taken to enforce any encumbrance on the assets of the
Borrower, except proceedings as are being contested in good faith by such party
and provided security satisfactory to the Lender has been provided to the
Lender;




8. if a petition is filed, an order is made or a resolution passed, or any other
proceeding taken for the winding-up, dissolution or liquidation of the Borrower;
or




9. if the Borrower fails to promptly pay when due, all taxes, license fees and
assessments levied on it.




ASSIGNMENT: The Lender will have the right to assign all or a part of the Loan
or commitments contemplated hereunder and to sell participants on all or part of
their Loan or commitments contemplated hereunder, in its sole discretion.







EVIDENCE OF
INDEBTEDNESS:                                        The Borrower acknowledges
that the actual recording of the amount of any
advance or repayment thereof under the Loan, and interest, fees and other
amounts due in connection with the Loan, in the accounts of the Borrower
maintained by the Lender, shall constitute prima facie evidence of the
Borrower's
indebtedness and liability from time to time under this Letter Loan Agreement;
provided that the obligation of the Borrower to pay or repay any amounts in
accordance with the terms and conditions of this Letter Loan Agreement shall not
be affected by the failure of the Lender to make such recording. The Borrower
hereby acknowledges being indebted to the Lender of the principal balance
outstanding from time to time under the Loan, as applicable, and all accrued and
unpaid interest with respect thereto.


CONFIDENTIAL INFORMATION
RELEASE:                                        Subject to applicable securities
legislation, this Letter Loan Agreement, its terms
and the transactions referred to herein are private and confidential and may not
Page 6of 8

--------------------------------------------------------------------------------





be disclosed by either party to any person whatsoever, including shareholders,
partners or other associates or affiliates of the Borrower, without the prior
written consent of the other party.


Both parties consent to the release of each other's confidential information to
their respective professional advisors and other select parties as may be deemed
necessary for the purpose of assisting the parties in completing their relative
due diligence and for the proper performance of this Letter Loan Agreement.



INDEMNITY: The Borrower hereby indemnifies the Lender and its officers,
directors, employees, advisers and agents (each an "Indemnified Person") and
holds each of them harmless from and against all losses, costs, expenses
(including, without limitation, all professional fees) and damages incurred by
an Indemnified Person arising out of, relating to or resulting from a third
party claim in connection with Borrower's material breach of this Letter Loan
Agreement.




 NO TICES: A notice or any other communication to be given in connection with
this Letter Loan Agreement shall be in writing personally delivered or by
facsimile or electronic transmission or similar means of recorded communication
to the addresses or facsimile numbers noted below, or to such other address or
facsimile number as a party hereto may from time to time designate to the other
party hereto in such manner. All such notices and communications shall, when
required or permitted to be delivered or confirmed hereunder by facsimile or
electronic transmission, be effective when so delivered or confirmed:



If to the Lender, to it at:


If to the Borrower, at Attention: Alexandros Tsingos


 TIM E:                                        Time is of the essence.


FURTHER
 ASSURA NCE:                                        The Borrower shall do or
cause to be done, all things and execute or cause to
be executed all documents deemed necessary or appropriate by the Lender (acting
reasonably) for the purposes of giving full force and effect to the terms,
conditions, undertakings, agreements or security granted or to be granted
hereunder.


 G OV ERNING LAW: This Letter Loan Agreement shall be governed by, and construed
in accordance with, the laws of Malta applicable therein and the parties
irrevocably attorn to such jurisdiction.


Any dispute, controversy or claim arising out of or relating to or concerning
this Letter Loan Agreement, or the breach, or invalidity thereof, shall be
settled by arbitration in accordance with the provisions of the Malta
Arbitration Act, Chapter 387 of the Laws of Malta and shall be regulated by the
Arbitration Rules, S.L. 387.01, as from time to time amended. Each Party
irrevocably waives any right it may have to object to any action being brought
in the forum, to claim that the action has been brought in an inappropriate
forum, or to claim that the forum does not have jurisdiction.
Page 7of 8

--------------------------------------------------------------------------------






COUNTERPARTS:
This Letter Loan Agreement may be executed and delivered in counterparts with the same effect as if all parties had executed and delivered the same copy. All counterparts will be construed together and will constitute one and
the same agreement , and one or more of such counterparts may be delivered by facsimile or electronic transmission , and such transmitted copies shall be deemed
originals.











Per      DELTOID HOLDINGS LIMITED


Per:  /s/ Marc X. Ellul
______________________________
Name: Marc X. Ellul, on behalf of ECE Nominees Limited
Title: Sole Director






 
We acknowledge and accept the terms and conditions of this Letter Loan Agreement
as of the date first above written.




Per 
    [image00001.jpg]     


Page 8of 8